Citation Nr: 1425641	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  13-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel

INTRODUCTION

The Veteran had service with the recognized Philippine guerrillas from January 9, 1945, to February 7, 1946, and with the Philippine Commonwealth Army from February 8, 1946, to February 28, 1946.  He died in August 2009.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Appellant's claims of service connection for the cause of the Veteran's death and entitlement to non-service-connected death pension benefits.  The Appellant disagreed with this decision in December 2012.  She perfected a timely appeal in September 2013.  Although she requested a Travel Board hearing when she perfected her appeal in September 2013, the Appellant failed to report for this hearing when it was scheduled at the RO in January 2014.  Thus, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence, to include a certificate of death, shows that the Veteran died on August [redacted], 2009, at age 84 of chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis; other significant conditions contributing to death were avitaminosis.

2.  The record evidence does not show that the Veteran's fatal chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis were related to active service.

3.  At the time of the Veteran's death, service connection was in effect only for a superficial scar of the right thigh.

4.  The Appellant is not entitled to receive non-service-connected death pension benefits based on the Veteran's service in the recognized Philippine guerillas and the Philippine Commonwealth Army.


CONCLUSIONS OF LAW

1.  The Veteran's death was not caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2013).

2.  The eligibility criteria for entitlement to VA non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 107, 1521, 1541, 1543 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.23, 3.40 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Appellant's claim of entitlement to non-service-connected (NSC) death pension benefits, the Board notes that the Veteran's service in the recognized Philippine guerillas and the Philippine Commonwealth Army is not in dispute.  The Board also notes that VA "shall pay to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. § 1521(j), "[a] Veteran meets the service requirements of this section if such Veteran served in the active military, naval or air service" for a period of at least 90 days.  See 38 U.S.C.A. § 1521(j).  Service in the recognized Philippine guerillas and the Philippine Commonwealth Army is not considered active service for purposes of eligibility for NSC death pension benefits, however.  See 38 C.F.R. §§ 3.40(c), (d) (2013).  Thus, although the Appellant is the Veteran's surviving spouse, she is not entitled to NSC death pension benefits as a matter of law.  See Smith v. Gober, 14 App. 227, 232-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii); 38 C.F.R. § 3.159(d)(3).  Because it is the law, and not the facts, that are dispositive of the Appellant's claim of entitlement to NSC death pension benefits, the Board finds that the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The Court has held that enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

With respect to the Appellant's claim of service connection for the cause of the Veteran's death, the Board notes that, in letters issued in January and in August 2012, VA notified the Appellant of the information and evidence needed to substantiate and complete this claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence she could submit in support of her claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the January 2012 VCAA notice, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.  The Appellant was provided with Hupp-compliant notice in August 2012.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in September 2012; thus, this notice was timely.  
The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board.  As noted in the Introduction, the Appellant did not report for her Board hearing when it was scheduled in January 2014.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  In this case, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died more than 63 years after his service separation of chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis with a contributory cause of avitaminosis.  The Veteran's service treatment records are negative, and there is no lay evidence that the Veteran had these conditions in service or had these conditions ever since service.  There is also no medical evidence of chronicity of symptoms or competent opinion of a nexus between the Veteran's fatal chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis, and any incident of service.  It also is pertinent to note that, at the time of the Veteran's death, service connection was in effect only for a superficial scar of the right thigh.  There is no evidence, other than the Appellant' statements, which indicates that the cause of the Veteran's death may be associated with service.  The Appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose due to its complexity.  Nor is the Appellant competent to testify as to the etiology of the Veteran's chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis prior to his death due to its medical complexity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Appellant's general conclusory statement that the Veteran's death is related to service does not alone trigger the duty to assist.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, for all the foregoing reasons, the Board finds that there is "no reasonable possibility" that obtaining an opinion regarding the cause of the Veteran's death or the asserted etiological relationship between chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis, and active service "would aid in substantiating the claim."  See DeLaRosa, 515 F.3d at 1322, and Wood, 520 F.3d at 1348.  In summary, VA has done everything possible to notify and assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant essentially contends that the cause of the Veteran's death is related to active service, although the Board notes that she provided no specific argument in support of her claim.  The record evidence does not support finding that the cause of the Veteran's death is related to active service or any incident of service.  The Board notes in this regard that the Appellant provided no specific argument in support of her claim.  The Veteran's death certificate shows that he died on August [redacted], 2009, at age 84 of chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis.  Other significant conditions contributing to death were avitaminosis.  The Veteran's service in the recognized Philippine guerillas and Philippine Commonwealth Army was acknowledged by the U.S. Army's Adjutant General's Office (AGO) in February 1950 and in October 1951.  

In a May 1952 rating decision, the RO granted service connection for a superficial scar of the right thigh, assigning a zero percent (non-compensable) rating effective October 6, 1949 (the date that VA received the Veteran's claim).  This decision was not appealed and became final.

The Appellant also submitted a "Certificate of Treatment/Confinement" dated in August 2012 and signed by E.I.L., M.D., in support of her claim.  Dr. E.I.L. certified that the Veteran had been treated in a private Philippine hospital beginning on August 10, 2009, for chronic obstructive pulmonary disease, bronchial asthma, pneumonitis, and avitaminosis.

Although the Appellant provided no specific argument in support of her claim, the Board acknowledges the Appellant's implicit assertion that the Veteran incurred his fatal chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis during active service.  The Veteran's available service treatment records show only that he was treated for an accidental gunshot wound of the right thigh which resulted in a superficial scar.  The Board finds it significant that, at the time of the Veteran's death, service connection was in effect only for a superficial scar of the right thigh.  Service connection was not in effect for any respiratory disabilities, to include the fatal chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis which caused the Veteran's death in August 2009, more than 63 years after his service separation in February 1946.  The record evidence also does not show that the Veteran's fatal chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis were incurred during active service.  There is no indication in the Veteran's available service treatment records that he complained of or was treated for any respiratory disabilities during his active service, although the Board acknowledges that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim), and Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

The Board also acknowledges that Dr. E.I.L. certified in August 2012, several years after the Veteran's death, that the Veteran had been treated in August 2009 just prior to his death for chronic obstructive pulmonary disease, bronchial asthma, pneumonitis, and avitaminosis.  Although it is not entirely clear from a review of the August 2012 medical certificate, it appears that the Veteran was treated in August 2009 in the same hospital where he later was pronounced dead.  More importantly, Dr. E.I.L. did not indicate on this medical certificate that any of the Veteran's conditions treated just prior to his death had been incurred during his service more than 6 decades earlier or otherwise were related to service or any incident of service.  The Appellant also has not identified or submitted any competent evidence, to include a medical nexus, which relates the cause of the Veteran's death to active service.  The Board again notes that the Appellant provided no specific argument in support of her claim.  In summary, the Board finds that service connection for the cause of the Veteran's death is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is aware of an appellant's self interest in any claim for benefits.  The Board properly may consider the personal interest a claimant has in his or her own case but is not free to ignore his or her assertion as to any matter upon which he or she is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999), and Cartright, 2 Vet. App. at 25.

The Appellant essentially has asserted that the Veteran's active service caused the chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis which caused his death 63 years later.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience respiratory symptoms ever since service separation.  
  
The post-service medical evidence does not reflect complaints or treatment related to respiratory problems, to include chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis, for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1946) and initial reported respiratory symptoms in August 2009 (a 63-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  Also, the Appellant has not specifically contended that the Veteran had respiratory symptoms ever since service.  Thus, there is no lay evidence of respiratory symptoms ever since service.  For all of these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of chronic respiratory symptoms, to include chronic obstructive pulmonary disease, bronchial asthma, and pneumonitis, between service separation and the Veteran's death.  Thus, service connection for the cause of the Veteran's death is not warranted. 

Non-Service-Connected Death Pension Claim

The Appellant also contends that she is entitled to non-service-connected (NSC) death pension benefits.  She essentially contends that the Veteran's service in the recognized Philippine guerillas and Philippine Commonwealth Army qualifies her for NSC death pension benefits.

As noted elsewhere, applicable law and regulations provide that VA "shall pay to the surviving spouse of each Veteran of a period of war who met the service requirements prescribed in section 1521(j) of this title, or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by this section."  38 U.S.C.A. § 1541(a).  Under 38 U.S.C.A. § 1521(j), "[a] Veteran meets the service requirements of this section if such Veteran served in the active military, naval or air service" for a period of at least 90 days.  See 38 U.S.C.A. § 1521(j).  

As also noted elsewhere, service in the recognized Philippine guerillas and the Philippine Commonwealth Army is not considered active service for purposes of eligibility for NSC death pension benefits.  See 38 C.F.R. §§ 3.40(c), (d) (2013).  Service in the recognized Philippine guerillas and Philippine Commonwealth Army instead is included only for purposes of compensation, DIC, and burial allowance.  See 38 C.F.R. § 3.40(c)(1) (emphasis added).  

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Appellant's claim of entitlement to non-service-connected death pension benefits.  The AGO notified VA in February 1950 and in October 1951 that the Veteran had served in the recognized Philippine guerillas from January 9, 1945, to February 7, 1946, and in the Philippine Commonwealth Army from February 8, 1946, to February 28, 1946.  The Board again notes that the Appellant provided no specific argument in support of her claim of entitlement to non-service-connected death pension benefits but it can be inferred that she contends that the Veteran's service entitled her to these benefits.  Because the Veteran's service in the recognized Philippine guerillas and Philippine Commonwealth Army is included only for purposes of compensation, DIC, and burial allowance, the Board finds that the Appellant is not eligible for non-service-connected death pension benefits.

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


